Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered on or about May 7, 2014, which denied defendant’s Correction Law § 168-o (2) petition to modify his sex offender classification from level three to level one, unanimously affirmed, without costs.
The court providently exercised its discretion in denying any modification. Defendant emphasizes that he did not commit any additional sex crimes during the approximately 12 years that followed his release from custody. However, defendant had many other conflicts with the law during that period, including two separate felony convictions, and this pattern indicates an inability to control his behavior. This factor, as well as the seriousness of the underlying sex crime involving young children, outweighs the factors cited by defendant (see People v Johnson, 124 AD3d 495 [1st Dept 2015]; People v McFarland, 120 AD3d 1121 [1st Dept 2014], lv denied 24 NY3d 1053 [2014]; People v Vega, 115 AD3d 461 [1st Dept 2014], lv denied 23 NY3d 905 [2014]).
Concur — Tom, J.P., Acosta, Andrias, Moskowitz and Clark, JJ.